Citation Nr: 1229709	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-38 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of compression fractures, thoracolumbar spine, claimed as lower lumbar compression L1, L2 (low back disorder). 

2.  Entitlement to service connection for a right leg disorder, including as secondary to low back disorder. 

3.  Entitlement to service connection for a right foot disorder, including as secondary to low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to December 1975. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In May 2009, the Veteran testified before the undersigned Veterans Law Judge via video teleconference.  A copy of the transcript is of record and has been reviewed.

In July 2009 and January 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  On each occasion, the AMC/RO completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.  A review of the records show that the RO substantially complied with the Board's remand requests.  Subsequent to the remands, the Veteran's service treatment records, additional medical reports, and Social Security records were obtained.  Also an adequate VA examination and addendum report were obtained.

The issue of entitlement to service connection for a respiratory disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On the Veteran's Report of Medical History he checked that he had recurrent back pain, and noted a back correction on July 5, 1973 from an accident.  The examiner noted back pain from an accident and that the Veteran denied symptoms.  The presumption of soundness did not attach.

2.  An existing low back disorder was not aggravated by active service; the Veteran's symptoms were due to the natural progression of the disorder.

3.  A right leg disorder did not have its onset in active service nor is it causally related to active service or any service-connected disability.

4.  A right foot disorder did not have its onset in active service nor is it causally related to active service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting low back disorder was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306(b) (2011).

2.  A right leg disorder was not incurred in active service nor related to any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  A right foot disorder, to include heel spurs, was not incurred in active service, nor to any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in June and October 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The June and October 2003 letters were time-compliant but not fully content-compliant, as neither informed the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board remanded the case in July 2009 for the specific purpose of providing the Veteran with full VCAA notice.  An October 2009 AMC letter provided full VCAA notice to the Veteran as directed.  Further, following issuance of the October 2009 letter and the additional development, the claims were reviewed on a de novo basis, as shown in the July 2010 supplemental statement of the case (SSOC).  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

The Board finds further that the original content deficiency was not prejudicial to the Veteran.  Further, the Veteran and his representative have not asserted any specific prejudice, and both have demonstrated full awareness of how to prove a claim on the basis of aggravation of an existing disorder.  Finally, since the Board denies the claims in the decision below, any issue related to an initial disability rating or effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, any original error was rendered harmless.
 
As noted, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.

During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to substantiate the Veteran's claim.  However, the Veteran and his representative demonstrated actual knowledge of this information.  The Veteran provided testimony regarding why and how he believed his lower back disorder was aggravated by service and how his right leg and foot disorders were related to service or his back disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge specifically sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The case was remanded to obtain additional medical reports and an updated medical opinion.  Such was accomplished.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  See 38 C.F.R. § 3.159(c).  

The Board notes the Veteran was not afforded a VA examination for his right foot claim.  Under the VCAA, VA is obliged to provide an examination when the record does not contain sufficient competent medical evidence to decide the claim, but: A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; B) the record establishes the Veteran suffered an event injury, or disease in service, or has a disease listed in § 3.309, § 3.313, § 3.316, or § 3.317; and, C) the evidence indicates the claimed disability or symptoms may be associated with the established in-service event, disease or injury.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The Board finds first that the competent medical evidence of record is in fact sufficient to decide the right foot claim.  The Board finds further that, notwithstanding the low threshold for triggering an examination, see McLendon v. Nicholson, 20 Vet. App. 79 (2006), an examination was not triggered.  38 C.F.R. § 3.159(c)(4).  This is discussed in detail later in this decision on the discussion of the right foot claim.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Further, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran does not dispute that his pre-service compression fracture of his lumbar spine was noted at his physical examination for entry into active service.  He asserts, however, that his low back injury had healed, but the rigors of active service aggravated it beyond its natural progression.  As proof of his position, the Veteran argues he successfully made it through boot camp and served over a year until the impact of lifting five-ton-truck tires aggravated his back.

On his September 1974 Report of Medical History for his physical examination for entry into active service, the Veteran noted a history of hospitalization for a back correction secondary to a motor vehicle accident (MVA) in 1973, St. Joseph's, Tucson, Arizona, and that he experienced back pain.  The examiner then noted "back pain . . . accident.  Denies symptoms."  The September 1974 Report Of Medical Examination For Enlistment reflects no comments by the examiner, and the report notes the Veteran's spine was assessed as normal.  Although the Veteran's spine was assessed as normal, the Veteran's Report of Medical History, which is part and parcel of the entry physical examination, notes the Veteran's preexisting spine disorder.  It is also noted that the service medical records thereafter confirm the aforementioned.  Hence, the Board finds the presumption of soundness did not attach to the Veteran's thoracolumbar spine.  See 38 C.F.R. § 3.304(b).

Service treatment records of February 1975 note the Veteran's presentation with complaints of low back pain.  The Veteran reported he heard something pop while doing some heavy lifting.  He was referred for an orthopedic evaluation.  The requesting examiner noted the Veteran reported the July 1973 MVA wherein he sustained a compression fracture of the spine.  The entry notes further that, since that date the Veteran had experienced intermittent back pain; the Veteran was able to do his job, and he got through boot camp okay.  The examiner noted an x-ray showed an L1 compression fracture.  The orthopedist was asked to assess the need for a medical evaluation board (MEB) for a preexisting injury and to determine the Veteran's duty status.

The orthopedic examination report, also dated in February 1975, notes the Veteran's history as reported to the initial examiner, and that the Veteran had a fracture of 50 percent at L1 and he currently had occasional aching pain and stiffness when the weather was cold or damp.  The Veteran denied any radicular symptoms.  Physical examination revealed full range of motion; no spasms; a normal neurological examination; and, a prominent dorsal spine at L1.  The x-ray was read as having shown a healed compression fracture at L1 50 percent and spina bifida at S1.  The orthopedist diagnosed normal pain post-compression fracture.  The noted treatment plan was for a half-inch bed board and Williams exercises.  A February 1975 physical therapy form notes the Veteran was provided flexion and extension back exercises.

A June 1975 consult notes the Veteran had not gotten the bed board as instructed in February, and that he done some of the Williams exercises.  A reevaluation was requested.  A June 1975 entry notes a May 1975 x-ray showed a compression of the first lumbar vertebral body anteriorily, with a kyphosis at that level, and a compensation at the lower lumbar level in the curvature of the spine.  The remaining vertebral bodies and intervertebral spaces were maintained normally, and there was no spondylolysis or spondylolisthesis.

An August 1975 consult notes the Veteran's history, and that he had experienced continued lower back pain after any prolonged lifting, carrying, or manual labor.  The examiner noted x-rays showed healed compression fractures of T12-L1 and L2.  The Veteran was issued a light duty chit that excused him from running, lifting, physical fitness tests, and manual labor, for six weeks; and medical board was recommended.  X-rays showed healed compression fractures of the T12, L1, and L2, vertebrae, and the Veteran had approximately 50-percent residual compression of the first lumbar vertebrae.

The December 1975 Medical Board report notes the Veteran reported he was hospitalized for six days due to the 1973 MVA.  Afterwards he was treated conservatively for fractures of the vertebral bodies of the lumbar spine, and he did relatively well following the injury.  The Veteran reported further that, since his enlistment he had continued to have lower back pain after any prolonged lifting, carrying, or physical labor; and, he was unable to performed assigned activities because of persistent lower back pain after any of the noted activities.  The report notes a review of the Veteran's health record, as well as interview of the Veteran, failed to reveal any significant injury to the lower back while the Veteran was on active duty.  The Veteran specifically denied any injury while on active duty.  Physical examination of the cervical, thoracic, and lower back regions, was essentially within normal limits.  There was no evidence of a significant gibbous or kyphosis deformity of the spine.  X-rays showed healed compression fractures of the T12, L1, and L2, vertebrae, and the Veteran had approximately 50-percent residual compression of the first lumbar vertebrae.  The Medical Board deemed the Veteran unfit for full duty and continued service and recommended his discharge.  The Medical Board also found the spine compression fractures existed prior to the Veteran's entry into active service.  The Veteran's physical disability was neither incurred in, nor aggravated by, a period of active military service.

The November 2008 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examination report notes the Veteran reported he last worked in 1987 doing concrete.  While doing that work, he reported, his back and knees would buckle, and he would fall.  The Veteran reported further that his lower back pain stopped 100 percent three months before he entered active service, and it restarted at the end of boot camp due to pull-ups.  The Veteran estimated the onset of right lower extremity pain as about 1986 without injury.  The Veteran reported his back hurt with running while in active service but there were no actual back injuries in the service.  He denied any treatment, physical therapy, or medication, while in service.  The Veteran reported he was a heavy equipment operator in service, which consisted mostly of truck driving.  The Veteran related his placement on light duty was precipitated by physical fitness training.  The Veteran worked as a laborer after his discharge from active service, but he stopped after three to four months due to back pain.  He started working with concrete in 1977; he would work a week and then be off a week or so due to his back.  The Veteran reported he did not seek treatment because he could not afford it.  He started receiving treatment at VA in 2004.  The examiner noted the other examination reports of record.

The examiner diagnosed old compression fracture of T12, L1, and L2, with increased thoracolumbar junction kyphosis.  The examiner noted there was no evidence the Veteran's preexisting compression fractures at T12, L1, and L2, were permanently aggravated by active service; and, there was no evidence of a back injury during active service.

At the Board hearing the Veteran asserted he had limitation of motion prior to the in-service Medical Board as well as limited ability to walk.  See Transcript, p. 7.  The Board remanded the case in part in July 2009 for additional medical input by the examiner who conducted the November 2008 examination.

In a December 2009 addendum to November 2008 examination report.  The addendum notes the examiner had the claims file for his subsequent review and addendum.  Based on the Veteran's history, as documented in the claims file and reported by the Veteran, and the 2008 physical examination, the examiner opined the symptoms the Veteran manifested in active service were indicative of the natural progression of the pre-service compression fractures, and they were not indicative of a permanent worsening of the injury by military service.  The examiner again noted the absence of any in-service injury, including the Veteran's denial of any injury in service.  The examiner also noted the fact that the Veteran's VA outpatient records noted he was still working with heavy concrete as late as 2008.

As previously noted, the presumption of soundness did not attach in this case, as the Veteran's back disorder was noted upon his entrance into service.  Accordingly, in order to establish service connection the evidence must demonstrate that the Veteran's lumbar spine disability permanently increased in severity during service.  The Veteran has the burden of showing that his preexisting injury increased in severity during active service.  See Wagner, 370 F.3d at 1096.   

In this regard, the Board finds that the Veteran's disability did not permanently increase in severity during service.  The Board acknowledges that on enlistment examination, clinical examination was noted to be normal, and that although a back disorder and back pain was noted on his Report of Medical History document, the examiner at that time also noted that the Veteran denied symptoms.  Additionally, the Board is cognizant of the Veteran's, as well as his relative's and friend's, general appellate assertions of the Veteran being in good shape when he enlisted in service, but experiencing back trouble thereafter.  Nonetheless, the evidence fails to show that the Veteran's underlying back disability increased in severity during service.  As previously noted above, intermittent or temporary flare-ups during service of a preexisting injury or disease does not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. at 297; Routen v. Brown, 10 Vet. App. at 189.  Throughout service, examination findings were essentially normal.  For example in February 1975, findings showed full range of motion of the back without muscle spasm or neurological findings and in December 1975, the MEB noted that physical examination was essentially normal.  Additionally, the contemporaneous MEB report shows that after reviewing the Veteran's medical history and examining him, the MEB concluded that the Veteran's thoracolumbar disability existed prior to service and was not aggravated by service.  This finding was corroborated by a VA examiner in December 2009 as well.  The examiner reviewed the Veteran's claims file, to include a prior VA examination report, and found that the symptoms the Veteran manifested in active service were indicative of the natural progression of the pre-service compression fractures and they were not indicative of a permanent worsening of the injury by military service.  

The Board acknowledges the lay evidence submitted by the Veteran.  The Veteran is competent and credible to assert that he experienced pain during service and that he received treatment.  However, the Veteran's statements as well as the other lay statements of record, are of little or no probative value.  The other objective evidence of record is of more probative and persuasive value.  The Board finds that the MEB and VA examiner's opinions are competent, credible, and persuasive, as they are based on correct facts and supported by an adequate rationale.  The reports also show that the medical professionals applied sound medical principles and methods to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's and the other supporting lay statements are less probative however.  The Veteran, as a layperson, cannot assert that the symptoms he experienced in service were a permanent aggravation of his underlying back condition and that his disability increased in severity beyond the natural progression of the disorder.  Such a complex medical matter requires medical expertise, which neither the Veteran nor his supporters possess.  The evidence is against the Veteran's claim in this regard.

Finally, even if the Board considers that the Veteran's preexisting disorder was aggravated by service, his claim still fails.  Again, in 2009, a VA examiner after reviewing the Veteran's claims file and prior examination report opined that Veteran's manifestations in active service were indicative of the natural progression of the pre-service compression fractures.  

In light of all of the above, the Board finds the preponderance of the evidence is against the claim for entitlement to service connection for a low back disorder, to include the residuals of preexisting compression fractures at T12, L1, and L2, on the basis of in-service aggravation.  38 C.F.R. §§ 3.303, 3.304(b), 3.306(a).


Right Leg Disorder

The Veteran also seeks service connection for a right leg disorder.  At his Board hearing, he clarified that his claim of entitlement to service connection for a right leg disorder was in fact for right leg radiculopathy or sciatica related to his low back disorder.  See Transcript, p. 8.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As noted above, service connection for a low back disorder has not been established; thus in light of the fact the Board denied the low back claim, the right leg claim also fails as a matter of law.  See 38 C.F.R. § 3.310.

It is also noted that while the Veteran has not asserted that his right leg disorder began in or is in any way related to service, the Board notes that the evidence of record does not suggest such either.  There is no competent or credible evidence of record indicating that the Veteran's claimed right leg disorder is service related.  The Veteran's appeal in this regard is denied.

Right Foot Disorder

Records in the claims file suggest the Veteran has also asserted right foot radiculopathy.  He also clarified at the hearing, as shown in other documents in the claims file, that he asserts he in fact had heel spurs during active service, and that is the basis for his claim of entitlement to service connection for a right foot disorder.  The Veteran asserts he developed heel spurs during boot camp as a result of physical training, and he had to run on his toes to compensate for the pain.

The above recitation of VA's general law and regulations applicable to service connection claims are herein incorporated by reference.  

With respect to this matter, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for any right foot disorder, to include heel spurs.  The evidence fails to show that any claimed heel spur, bone spur, or any other right foot disorder is related to service or any service-connected disability.

In fact, there are no entries in the service treatment records related to complaints of foot pain or any other foot-related symptoms, including heel spurs.  Neither are there any notations of a finding, diagnosis, or treatment for, heel pain or heel-related complaints.  The November 1975 Medical Board Evaluation report notes the Veteran's general physical condition was normal, and his physical examination beyond the lower back was unremarkable.

In his February 2004 notice of disagreement, the Veteran asserted he consulted a private podiatrist in 1999 for a foot condition, and he was prescribed foot orthotics; but he was unable to pay for them.  As support for his assertion, the Veteran submitted a bill from S.A., D.P.M., dated in December 1998, which notes prescribed orthotics bilaterally at a cost of $140.00 each, and that they were not covered by insurance.  The Veteran did not submit any records from Dr. A. that reflected the diagnosed disorder for which the orthotics were prescribed.  The Board points out that in the July 2009 Board remand, the Board asked the Veteran to provide any medical records, not already in the claims file, pertaining to the treatment or evaluation of his right foot conditions, identified as heel spurs.  No additional medical records were received.  Thus, the Veteran's assertions are of no probative value.

A VA Form 21-4142 dated in October 2009 reflects the Veteran asserted his primary VA physician showed him the bone spur on his heel and referred him to a podiatrist.  The referenced August 2009 VA podiatry consult notes the Veteran presented for evaluation of right foot pain on the outside and top of the foot to the 2nd and 3rd digits.  The entry notes further that the Veteran had been told the pain could be due to sciatica.  The Veteran reported he had had the pain since 1974, and he denied any previous treatment of it, though he had been treated for his back pain.  The Veteran denied any other foot concerns.  Physical examination revealed straight leg raising produced pain and symptoms on the right foot laterally with the leg raised to less than 30 degrees.  There also was pain on palpation of to the 1st  metatarsal joint of the right foot plantarily.  (The Board notes the entry mistakenly reflects the pain was at the 1st metacarpophalangeal joint, for the metacarpal joints are located in the hand.  See 38 C.F.R. § 4.71a, Plate III.)  There also was pain on compression of the medial lateral forefoot.  Right foot x-rays were read as having shown a bunion deformity of the right great toe and moderate degenerative changes of the great toe metatarsal joint.  Bony protrusions also indicated the possibility of an exostosis.  The podiatrist diagnosed right foot pain secondary to sciatica and bony exostosis to right 1st metatarsal joint with no symptoms.  The examiner noted the Veteran should continue to take his back pain medication to help relieve the foot pain.  

The Board acknowledges that a claimant's assertion may not be summarily rejected because there is an absence of evidence of contemporaneous medical documentation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the evidence shows that the Veteran's foot pain, regardless of its diagnosis, is as secondary to his lumbar spine disability, for which service connection is not in effect.  Moreover, as previously discussed, the service medical records affirmatively show normal examination of the feet.  No chronic foot disorder was diagnosed in service or thereafter etiologically related to any event of service.  Thus, the Veteran's claim must be denied.

In light of the above, the Veteran's right foot claim fails on two bases: 1) to the extent there are sciatica symptoms of the right foot associated with the low back disorder, the low back is not service connected; and 2) there is no currently diagnosed right foot disorder that has been related to service or any event of service.  As the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine is not for application, the appeal is denied.


(CONTINUED ON THE NEXT PAGE)




ORDER

Entitlement to service connection for low back disorder is denied. 

Entitlement to service connection for a right leg disorder, including as secondary to low back disorder, is denied. 

Entitlement to service connection for a right foot disorder, including as secondary to low back disorder, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


